DETAILED ACTION

This communication is in response to Application No. 16/412,571 filed on 5/15/2019. The amendment presented on 4/20/2022, which amends claims 1-11, is hereby acknowledged. Claims 1-11 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 8-11 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eric Hyman on 7/5/2022.

Please amend claims 1 and 3-7.
1.	(Currently Amended) A method for performing a biometric function between a client  and a server, the server  being connected to a biometric database and an alphanumeric database, characterized in that the method comprises performing, by a processing unit  of the client , steps of:
(a)	identifying a sequence of elementary blocks defined by the biometric function, each elementary block performing a given operation on said biometric database and/or said alphanumeric database implemented by a processing unit of the server and
	(b)	requesting the execution, by the processing unit of the server, of the identified sequence of elementary blocks,
	wherein
	a sequence of elementary blocks defining an enrolment function comprises a biometric template matching block and an alphanumeric matching block then a biometric template insertion block,
	a sequence of elementary blocks defining an inquiry function comprises the biometric template matching block and the alphanumeric matching block,
a sequence of elementary blocks defining a merging function comprises a biometric template updating block, and 
a sequence of elementary blocks defining a deletion function comprises a biometric template deletion block.

3.	(Currently Amended) The method according to claim 1, wherein each said elementary block is chosen from a predetermined list of elementary blocks.

4.	(Currently Amended) The method according to claim 3, wherein said predetermined list of elementary blocks comprises:
-	the biometric template insertion block,
-	the biometric template deletion block,
-	the biometric template updating block,
-	the biometric template matching block, and
-	the alphanumeric matching block.

5.	(Currently Amended) The method according to claim 1, wherein the biometric function to be processed is chosen among a predetermined list of reference biometric functions, each said reference biometric function being defined as a sequence of elementary blocks.

6.	(Currently Amended) The method according to claim 5, wherein said predetermined list of reference biometric functions comprises:
-	the enrolment function,
-	the inquiry function,
-	the merging function, and
-	the deletion function.

7.	(Cancelled)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
July 21, 2022